Exhibit 10.14(a)

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

Development and Supply Agreement

between

Viewray, Inc.,

with its registered seat in Beachwood, OH, USA

- hereinafter referred to as “VIEWRAY” -

and

SIEMENS Aktiengesellschaft, Healthcare Sector

with its registered seat in Berlin and Munich,

Federal Republic of Germany

- hereinafter referred to as “SIEMENS” –

- VIEWRAY and SIEMENS hereinafter referred to individually

as “PARTY” or collectively as “PARTIES” -



--------------------------------------------------------------------------------

Preamble

VIEWRAY has experience and know-how about the combination of Magnetic Resonance
Imaging (“MRI”) and Gamma Ray Radiotherapy (“RT”) to provide real-time beam-on
imaging and targeting of tumors. In addition to that, a combination of MRI
systems with RT devices promises the acquiring healthcare facility appreciable
cost savings by reducing staff time requirements and streamlining the workflow
process via task simplification. In order to achieve a fast time to market for
MR guided Gamma Ray Radiotherapy (“MRgRT”), VIEWRAY has an interest to find an
experienced partner in the field of MRI.

SIEMENS has over 25 years of experience, know-how and comprehensive intellectual
property in MRI systems, solutions and services. Today, SIEMENS is the market
leader in the MRI industry due to its long-standing technology and innovation
leadership. To further expand this leadership position, SIEMENS is interested to
enter the field [***].

The PARTIES intend to combine their know-how and experience for the purpose of
forming a long-term business relationship for the supply of Magnetic Resonance
Imaging (“MRI”) subsystems (“COMPONENTS”) for MRgRT systems to provide real-time
beam-on imaging and targeting of tumors.

The business relationship shall be divided into the following three phases:

PHASE 1: Validation of the real-time MR imaging requirements of a future the
MRgRT system.

PHASE 2: Validation of the integration and interaction on of the RT system with
the MRI system.

PHASE 3: Supply of COMPONENTS by SIEMENS for the VIEWRAY MRgRT system in serial
production in accordance with the OEM-Sales Agreement as per Appendix 2.

The terms and conditions of the three PHASES in this business relationship are
described in the following articles.

Article 1—Definitions

 

1.1 The term “INFORMATION” means any methods, processes, know-how, proprietary
information, trade secrets, technology, designs, digital codes, software,
inventions, innovations and improvements relating to MRgRT or MRI whether or not
protected or protectable by IPR, owned or controlled by either PARTY prior to
the date of this Agreement, or which becomes owned or controlled by either PARTY
during the term of this Agreement outside of the PROJECT.

 

1.2 The term “IPR” means all patents, patent applications and copyrights, as
well as other forms of statutory protection rights.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

1.3 The term “PROJECT” means the research and development program to be
conducted by the PARTIES, as more fully described in Article 2, 3 and 4
hereinafter.

 

1.4 The term “DOCUMENTATION” shall mean written INFORMATION.

 

1.5 The term “BACKGROUND PATENTS” shall mean copyrights, utility models, patent
applications and patents covering INFORMATION.

 

1.6 The term “WORK” means collectively any and all work, services,
contributions, investigations etc. performed and rendered during and for the
purpose of the PROJECT. The WORK is detailed in Article 2, 3 and 4 hereinafter.

 

1.7 The term “RESULTS” means any and all methods, processes, know-how,
proprietary information, trade secrets, technology, designs, digital codes,
software, inventions, innovations and improvements made by either PARTY in
connection with the PROJECT, whether or not protected or protectable by IPR.

 

1.8 The term “FIELD” means the development, production, use, marketing, sale and
support of a system with MR guided Gamma Ray Radiotherapy (MRgRT) functionality

 

1.9 The term “AFFILIATES” shall mean companies of which SIEMENS or VIEWRAY, as
applicable, owns or controls, directly or indirectly at least 50 % of the stock
or voting rights.

 

1.10 The term “CHANGE OF CONTROL” means with respect to VIEWRAY, in an event or
series of related events: (a) a sale of all or substantially all of VIEWRAY’s
assets, voting stock or securities or business relating to this Agreement; (b) a
merger, reorganization or consolidation involving VIEWRAY in which the
stockholders of VIEWRAY immediately prior to such transaction cease to own
collectively a majority of the voting equity securities of the successor entity;
or (c) a Person or group of Persons acting in concert acquire fifty percent
(50%) or more of the voting equity securities of VIEWRAY. For purposes of
clarity, the term “CHANGE OF CONTROL” is not intended to include (i) an
underwritten public offering of VIEWRAY’s common stock pursuant to a
Registration Statement on Form S-1 under the Securities Act of 1933, as amended,
or (ii) any sale of shares of capital stock of VIEWRAY, in a single transaction
or series of related transactions principally for bona fide equity financing
purposes in which VIEWRAY issues new securities to venture capital investors
primarily for cash or the cancellation or conversion of indebtedness of VIEWRAY
or a combination thereof for the purpose of financing the operations and
business of VIEWRAY.

Article 2 – PHASE 1 of Business Relationship

 

2.1 For the purpose of the validation of the MR imaging requirements for a
future MRgRT system, SIEMENS will convert a mobile [***] MRI system to work at
0.35 Tesla. The MRI system specifications are as described in the [***] data
sheet attached as Appendix 0. The MRI system will include a [***] and [***]. The
system will not include [***] and [***]. Any changes to the specifications of
the mobile [***] MRI system due to the operation at 0.35T that are not
documented in Appendix 0 need to be mutually agreed on by the PARTIES in good
faith.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

2.2 After conversion, the MRI system will be delivered to VIEWRAY’s premises.
The MRI system will be locally installed, including MRI system start-up and
tune-up (together with VIEWRAY).

 

2.3 SIEMENS will provide on-site support for the MRI system hardware by a
SIEMENS System Engineer.

 

2.4 SIEMENS will provide on-site support for MRI sequence and application
optimization together with VIEWRAY in order to achieve real-time requirements by
a SIEMENS Application Specialist.

 

2.5 The associated costs for the supply of the mobile MRI system and the
engineering support during PHASE 1 will be described in Appendix 1. For the rest
each PARTY shall bear the costs incurred by such PARTY for its efforts under or
in connection with the work performed under PHASE 1.

 

2.6 PHASE 1 will be completed after successful demonstration of MRI imaging
requirements for a future MRgRT system. The completion of PHASE 1 will be
documented in a joint review meeting by both PARTIES, based upon a review if the
validation tests fulfilled all the specifications as described in Appendix 0 as
well as the mutually agreed changes to the specification of the mobile [***] MRI
system due to the to the operation at 0.35T. After acceptance of the completion
of PHASE 1, PHASE 2 of the Agreement shall commence.

 

2.7 If the validation test results of the development work during PHASE 1 show
that specifications as described in Appendix 0 as well as the mutually agreed
changes to the specifications of the mobile [***] MRI system due to the to the
operation at 0.35T adopted in accordance with Article 2.1 are not fulfilled or
partially not fulfilled, both PARTIES will use Commercially Reasonable Efforts
to agree on a remediation plan as soon as reasonably possible, but not exceeding
45 days following such events and use Commercially Reasonable Efforts to
implement such plan to cure such deficiencies. If there is no agreement on such
a remediation plan within that time period, then either PARTY shall be entitled
to terminate this Agreement. If the parties are not successful in curing
deficiencies pursuant to the plan adopted pursuant to this Article 2.7 then they
shall repeat the above process once more and if they are unable to cure the
deficiencies on such second attempt then either PARTY may terminate this
Agreement.

 

2.8 VIEWRAY may, at any time prior to the commencement of PHASE 2, purchase
COMPONENTS from SIEMENS under terms equivalent to those specified in Annex 2 of
the SUPPLY AGREEMENT attached as Appendix 2 hereto.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Article 3 – PHASE 2 of Business Relationship

 

3.1 For the purpose of validating the integration and interaction of the
RT system with the MRI system, VIEWRAY will test their RT system components
together with the SIEMENS MRI system to identify any potential artifacts caused
by the integration. If VIEWRAY identifies such artifacts and proposes any
changes to the specifications of the mobile [***] MRI system due to the combined
use with the RT system components, such proposed changes need to be mutually
agreed on by the PARTIES at the beginning of PHASE 2; such agreement not to be
unreasonably withheld. For purposes of establishing such specifications, VIEWRAY
shall provide SIEMENS with draft specifications for PHASE 2 not later than
15 Business Days following the PHASE 1 completion date and SIEMENS shall notify
VIEWRAY within 10 Business Days thereafter whether it accepts such
specifications or proposes changes thereto. The PARTIES shall agree on such
specifications within 30 Business Days following the PHASE 1 completion date or
shall meet to mutually resolve such specifications and shall resolve such
specifications to their mutual satisfaction not later than the beginning of
PHASE 2. Thereafter, any changes to the specifications of the MRgRT System,
including the modified [***] MRI system portion of such MRgRT System, need to be
mutually agreed on by the PARTIES.

 

3.2 VIEWRAY may at any time purchase COMPONENTS from SIEMENS in order to
facilitate validation work in PHASE 2.

 

3.3 SIEMENS will continue to provide on-site support for the MRI system hardware
by a SIEMENS System Engineer in PHASE 2. Necessary modifications to the MRI
system as agreed by the PARTIES pursuant to Section 3.1 will be done by the
SIEMENS System Engineer on site.

 

3.4 SIEMENS will continue to provide on-site support for MRI sequence and
application optimization together with VIEWRAY in order to achieve real-time
requirements by a SIEMENS Application Specialist, if necessary in PHASE 2.

 

3.5 The associated costs for the supply of the mobile MRI system and the
engineering support during PHASE 2 will be described in Appendix 1. For the rest
each PARTY shall bear the costs incurred by such PARTY for its efforts under or
in connection with the work performed under PHASE 2.

 

3.6 PHASE 2 will be completed after successful demonstration of the integration
of the RT system with the MRI system. The completion of PHASE 2 will be
documented in a joint review meeting by both PARTIES, based upon a review if the
validation tests fulfilled all the specifications as described in Article 2.1 as
well as the mutually agreed changes to the specifications of the mobile [***]
MRI system due to the combined use with the RT system components.

 

3.7

If the validation test results of the development work during PHASE 2 show that
specifications as described in Article 3.1 as well as the mutually agreed
changes to the specifications of the mobile [***] MRI system due to the combined
use with the RT system components are not fulfilled or partially not fulfilled,
both PARTIES will use Commercially Reasonable Efforts to agree upon a
remediation plan as soon as reasonably possible, but not exceeding 45 days
following such events and use Commercially Reasonable Efforts to implement such
plan to cure such deficiencies. If there is no agreement on such a remediation
plan within that time period, then either PARTY shall

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

  be entitled to terminate this Agreement. If the parties are not successful in
curing deficiencies pursuant to the plan adopted pursuant to this Article 3.7
then they shall repeat the above process once more and if they are unable to
cure the deficiencies on such second attempt then either PARTY may terminate
this Agreement.

 

3.8 At any point after completion of PHASE 1, but not later than at completion
of PHASE 2, VIEWRAY may terminate the rental agreement of the mobile MRI system.
After termination of the rental agreement, the MRI system will be converted back
to a standard mobile [***] MRI system.

Article 4 – PHASE 3 of Business Relationship

 

4.1 After successful completion of PHASE 2, SIEMENS shall supply COMPONENTS to
VIEWRAY in accordance with the stipulations of the Supply Agreement attached as
Appendix 2 hereto (the “SUPPLY AGREEMENT”) and in case of any inconsistency
between any provision of Articles 1 to 13 and the provisions of the SUPPLY
AGREEMENT, the SUPPLY AGREEMENT shall prevail. The date of the documented review
meeting (see Article 3.6) shall be treated as the effective date for the SUPPLY
AGREEMENT (“EFFECTIVE DATE II”), which shall take effect automatically and
without signature upon the PARTIES determination that PHASE 2 has been
successfully completed in accordance with Article 3.6.

 

4.2 SIEMENS will support the product development work for the MRgRT system by
providing a SIEMENS System Engineer, to be located at VIEWRAY’s premises during
the initial term of the SUPPLY AGREEMENT up to a maximum of three years. A
possible continuation of such support for modifications of the MRgRT system
needs to be mutually agreed after that time period (i.e., after the initial
3-year term of the SUPPLY AGREEMENT). The costs for the SIEMENS System Engineer,
including relocation expenses, shall be reimbursed by VIEWRAY and are based on
the rates as described in Appendix 1.

 

4.3 VIEWRAY will use standard COMPONENTS from SIEMENS wherever possible. SIEMENS
will modify COMPONENTS to allow full function of the integrated MRgRT system if
necessary or useful, technically feasible and commercially reasonable. Changes
in the measurement and control system of the COMPONENTS are exempt from this
Article 4.3. Change requests made during PHASE 3, shall be made pursuant to
Section 8.3 of the SUPPLY AGREEMENT.

 

4.4 SIEMENS will provide VIEWRAY access to all available regulatory
documentation to assist in FDA submissions by VIEWRAY. SIEMENS will notify
VIEWRAY without undue delay in case SIEMENS COMPONENTS are involved in any
product recall actions that might affect the FDA approval of the VIEWRAY MRgRT
system.

 

4.5 SIEMENS will provide VIEWRAY with all necessary service documentation
available at SIEMENS, such documentation to be provided pursuant to the Quality
Agreement contemplated by the SUPPLY AGREEMENT.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

4.6 Service topics, including, but not limited to

 

  •   Service contracts

 

  •   Spare parts supply and logistics

 

  •   First, second and third level service support

 

  •   Software and computer hardware upgrades for the installed base

are regulated in the SUPPLY AGREEMENT Section 7.

Article 5—Exclusivity of Business Relationship

For the duration of PHASE 1 and PHASE 2, the PARTIES will cooperate in regard to
the PROJECT and within the FIELD on an exclusive basis.

Article 6—Secrecy

 

6.1 Each PARTY agrees that all INFORMATION and RESULTS which it receives from
the other PARTY and which are designated as confidential by such PARTY will be
deemed to be confidential and will be maintained by the receiving PARTY in
confidence, provided, however, that such PARTY may disclose such information to
its officers, and those of its employees and others under its control for the
purposes of this Agreement, all of whom will be advised of this Agreement and
such PARTY’s obligations there under.

 

6.2 Such PARTY additionally agrees to take all reasonable precautions to
safeguard the confidential nature of the foregoing information, provided,
however, that such PARTY’s normal procedures for protecting its own confidential
information shall be deemed reasonable precautions, and provided that if such
precautions are taken, such PARTY will not be liable for any disclosure which is
inadvertent or unauthorized or is required by any judicial order or decree or by
any governmental law or regulation. Neither shall such PARTY be liable for
disclosure and/or any use of such information insofar as such information

 

  •   is in, or becomes part of, the public domain other than through a breach
of this Agreement by such PARTY;

 

  •   is already known to such PARTY at or before the time it receives the same
from the other PARTY or is disclosed to such PARTY by a third PARTY as a matter
of right;

 

  •   is independently developed by such PARTY without the benefit of such
information received from the other PARTY;

 

  •   is disclosed and/or used by such PARTY with the prior written consent of
the other PARTY.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Notwithstanding the above, each PARTY has the right to disclose the other
PARTY’s INFORMATION and RESULTS which it received under this Agreement to its
licensees insofar as it has the right to sublicense same as set forth in this
Agreement, provided, such PARTY requires such licensee to undertake in writing
secrecy obligations which are at least as stringent as the ones set forth in
this Article 6;

 

6.3 The obligations of Article 6 shall survive five years after termination of
this Agreement.

Article 7—Warranties and Limitation of Liabilities

 

7.1 Provided it complies with the provisions of Article 1, 2 and 3 above, no
PARTY shall be liable towards the other PARTY in the case that the WORK cannot
be successfully completed.

 

7.2 The sole obligation of each PARTY with respect to its INFORMATION and
RESULTS shall be to forward same to the other PARTY as provided in this
Agreement and, to correct errors that might have occurred in this INFORMATION
and RESULTS without undue delay after such errors become known to the PARTY
which forwarded the relevant INFORMATION or RESULTS.

The warranties set forth in this Article 7.2 apply to all INFORMATION and
RESULTS licensed or knowingly disclosed hereunder and are in lieu of all
warranties expressed or implied including without limitation the warranties that
INFORMATION and RESULTS can be used without infringing statutory and other
rights of third PARTIES.

 

7.3 Any liability of a PARTY with respect to death or injury to any person is
subject to and governed by the provisions of the applicable law. Neither PARTY
is, however, obliged to compensate for death or personal injury or loss of or
damage to property of the other PARTY to the extent such death, injury, loss or
damage is covered by insurance(s) of the affected PARTY and such affected PARTY
shall not be entitled to recover same from the first PARTY.

 

7.4 Neither PARTY shall be liable for any indirect or consequential damages of
the other PARTY, including loss of profit or interest, under any legal cause
whatsoever and on account of whatsoever reason, except where such liability is
mandatory by applicable law.

 

7.5 Nothing in this Agreement shall obligate either PARTY to apply for, take
out, maintain or acquire any statutory protection, in any country.

 

7.6 All rights granted in INFORMATION, RESULTS and under BACKGROUND PATENTS are
granted insofar only as the PARTY granting same has the right to grant without
payment to third PARTIES.

 

7.7 The provisions of Sections 7.1 through 7.6 shall survive any termination of
this Agreement.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Article 8—Intellectual Properties

 

8.1 Inventions—including, but not being limited to, inventions eligible for
statutory protection (patent applications, patents, etc.)—made during the term
and under the cooperation of this Agreement (“INVENTIONS”) by employees of one
PARTY shall become neither the property of the other PARTY nor the common
property of both PARTES, and the one PARTY, therefore and insofar as it
otherwise has the right to do so, shall be free to use such INVENTIONS as it
sees fit and to file for statutory protection and to use, maintain and permit to
lapse such application for statutory protection and any statutory rights issued
thereon.

 

8.2 INVENTIONS made by employees of both PARTIES (“JOINT INVENTIONS”) shall, at
the time they are made, become the joint property of both PARTIES.

 

8.2.1 JOINT INVENTIONS, including any and all statutory protection issuing
thereon (as per Section 8.2.2, below, or otherwise), if any, may be used by each
PARTY as such PARTY sees fit. Each PARTY, therefore, for example and without
limitation, has the transferable right to grant non-exclusive, further
transferable licenses under such JOINT INVENTIONS.

 

8.2.2 For JOINT INVENTIONS which are eligible for statutory protection the
PARTIES will agree upon the details for filing for such protection.

In case only one (1) PARTY is interested in filing for statutory protection for
JOINT INVENTIONS, then the other PARTY shall execute and forward to the one
PARTY all documents requested by the one PARTY and reasonably believed to be
necessary and/or desirable for such procedure. Statutory rights filed for JOINT
INVENTIONS by one PARTY at its own expense shall, from the date of filing,
become the sole property of that one PARTY, and, therefore, for example and
without limitation, can be used, maintained and permitted to lapse by this PARTY
as it sees fit. The other PARTY’S rights to use such statutory rights are as
laid down in Section 8.2.1, above.

 

8.2.3 Each PARTY ensures that it will be in a position to immediately acquire
the share of inventions of its employees insofar as JOINT INVENTIONS are
concerned.

 

8.2.4 Neither PARTY is obligated to take action against third PARTIES infringing
upon statutory rights filed or issued for JOINT INVENTIONS or to defend such
rights against third PARTIES.

 

8.3 (a) Under its INFORMATION, BACKGROUND PATENTS and RESULTS each PARTY hereby
grants to the other PARTY the non-exclusive, non-transferable, royalty free
right and license, including the right to sublicense to SIEMENS AFFILIATES, to
use same during the term of this Agreement solely for the purpose of carrying
out the WORK assigned to such PARTY. This right includes the right to have such
INFORMATION, BACKGROUND PATENTS and RESULTS used by a subcontractor.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(b) Under its INFORMATION, BACKGROUND PATENTS and RESULTS each PARTY hereby
grants to the other PARTY the non-exclusive, non-transferable, royalty free
right and license, to use same within the FIELD for the manufacture, use and
sale of the VIEWRAY MRgRT system and its parts and modifications and enhancement
thereof and to grant sublicenses as part of a grant of a license under its own
technology.

 

8.4 INFORMATION and RESULTS, which one PARTY receives from the other under this
Agreement may be used by the receiving PARTY outside the FIELD as such PARTY
seems fit, provided, however, that no rights are granted in this Article 8.4
under any present or future statutory rights, including without limitation
BACKGROUND PATENTS, with the exception of JOINT INVENTIONS as set forth in
Article 8.2.

 

8.5 The stipulations of Articles 8.1 through 8.4 shall survive any termination
of this Agreement.

Article 9—CHANGE OF CONTROL

 

9.1 If VIEWRAY obligates itself with respect to a CHANGE OF CONTROL with a third
party that is an “INDIRECT COMPETITOR” of SIEMENS, the PARTIES will discuss in
good faith within thirty (30) days after such CHANGE OF CONTROL is publicly
announced, how such CHANGE OF CONTROL would impact the relationship contemplated
by this Agreement, including whether VIEWRAY or such INDIRECT COMPETITOR will
terminate this Agreement after the closing of such CHANGE OF CONTROL
transaction. SIEMENS shall be entitled to terminate this Agreement within a
period of thirty (30) days following the receipt of such a notification and
discussion if it is not reasonably assured that such CHANGE OF CONTROL will not
adversely affect the prospects for commercial success of the transactions
contemplated by this Agreement. With respect to a CHANGE OF CONTROL involving a
“DIRECT COMPETITOR”, SIEMENS shall be entitled to terminate this Agreement
within a period of thirty (30) days following the receipt of such a notification
at its own discretion. For purposes of this Agreement, “DIRECT COMPETITOR” means
an entity that has an MRI product line. As of the Effective Date I, DIRECT
COMPETITORS may include each of GE Healthcare, Hitachi Medical Systems
Corporation, Toshiba Medical Systems Corporation and Philips Healthcare or their
respective affiliates. For purposes of this Agreement, “INDIRECT COMPETITOR”
means an entity that is not a DIRECT COMPETITOR but which has a product line
that competes with another product line of SIEMENS.

 

9.2 In case of termination of this Agreement by VIEWRAY following a CHANGE OF
CONTROL involving a DIRECT COMPETITOR or INDIRECT COMPETITOR prior to the
commencement of PHASE 3, VIEWRAY shall reimburse SIEMENS for lost revenue
pursuant to this Agreement. This includes the complete payment of all
outstanding purchase orders of COMPONENTS and equipment rental as well as
engineering and application support services provided pursuant to this Agreement
from the date such CHANGE OF CONTROL transaction is publicly announced.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

9.3 In case of termination of this Agreement by SIEMENS in accordance with
Article 9.1, SIEMENS will not have a right of any compensation for lost revenue
pursuant to Article 9.2.

Article 10—Term and Termination

 

10.1 This Agreement shall become effective on the date it is signed by both
PARTIES (EFFECTIVE DATE I). This Agreement may be terminated at any time within
PHASE 1 and PHASE 2 by the one PARTY by giving of not less than four weeks’
prior written notice to the other PARTY

— if the other PARTY hereto is declared bankrupt or otherwise cannot fulfill its
financial obligations; or

— if the other PARTY hereto substantially defaults in the performance of this
Agreement and does not remedy the default within four (4) weeks after receipt of
a relevant request of the one PARTY; or

— if the other PARTY extends its activities to cover the development and/or
manufacture of COMPONENTS or parts within the FIELD and should such extension
not be governed by the cooperation of the PARTIES hereunder.

 

10.2 These rules refer solely to a termination during Phase 1 and Phase 2.
Termination of the SUPPLY AGREEMENT is governed in Section 13 therein.

Article 11—Arbitration

 

11.1 Any differences or disputes arising from this Agreement or from agreements
regarding its performance shall be settled by an amicable effort on the part of
both PARTIES to the Agreement. An attempt to arrive at a settlement shall be
deemed to have failed as soon as one of the PARTIES to the Agreement so notifies
the other PARTY in writing.

 

11.2 If an attempt at settlement has failed, the disputes shall be finally
settled under the Rules of Conciliation and Arbitration of the International
Chamber of Commerce in Paris (Rules) by three arbitrators appointed in
accordance with the Rules.

 

11.3 The place of arbitration shall be Zurich, Switzerland. The procedural law
of this place shall apply where the Rules are silent.

 

11.4 The arbitral award shall be substantiated in writing. The arbitral tribunal
shall decide on the matter of costs of the arbitration.

 

11.5 Any claim, controversy or dispute between the PARTIES arising in whole or
in part under or in connection with this Agreement or the subject matter hereof
will, before such submission to arbitration, first be escalated to the MRI
Business Unit Chief Executive Officer of SIEMENS and the Chief Executive Officer
of VIEWRAY for resolution. They will use reasonable efforts to attempt to
resolve the dispute through good faith negotiations by telephone or in person as
may be agreed and if they fail to resolve the dispute within thirty (30) days
after either party notifies the other of the dispute, and do not mutually agree
to extend the time for negotiation, then the dispute will be submitted to
arbitration in accordance with the procedure set forth in Articles 11.1-11.4.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Article 12—Substantive Law

 

12.1 All disputes shall be settled in accordance with the provisions of this
Agreement and all other agreements regarding its performance, otherwise in
accordance with the substantive law in force in Switzerland, without reference
to other laws.

 

12.2 Nothing contained herein shall be construed and the PARTIES hereby waive
any and all rights they may have to claim or assert, that SIEMENS is subject to
the jurisdiction of the courts of the USA.

Article 13—Miscellaneous

 

13.1 This Agreement may not be released, discharged, abandoned, changed or
modified in any manner, except by an instrument in writing signed on behalf of
each of the PARTIES hereto by their duly authorized representatives.

 

13.2 The failure of any PARTY hereto to enforce at any time any of the
provisions of this Agreement shall in no way be construed to be a waiver of any
such provision, nor in any way to affect the validity of this Agreement or any
part thereof or the right of any PARTY thereafter to enforce each and every such
provision. No waiver of any breach of this Agreement shall be held to be a
waiver of any other or subsequent breach.

 

13.3 All notices or other communications required or permitted hereunder with
regard to the interpretation, validity etc. of the Agreement shall be in writing
and shall be given by certified mail addressed, if to VIEWRAY:

ViewRay Incorporated

2000 Auburn Drive

Beachwood, OH 44122

USA

Attn: Chief Executive Officer

and, if to SIEMENS:

Siemens Aktiengesellschaft

Legal

Werner-von-Siemens-Str. 50

91052 Erlangen

Germany

or to such other address that the PARTIES might identify to each other for this
purpose and with reference to this Agreement.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

13.4 No PARTY hereto shall issue any press release or public announcement or
otherwise divulge the existence of this Agreement or the transactions
contemplated hereby without the prior approval of the other PARTY hereto.

 

13.5 This Agreement shall be binding upon and inure to the benefit of the
PARTIES hereto. Neither PARTY may assign this Agreement, in whole or in part,
except with the prior written consent of the other PARTY, which shall not be
unreasonably withheld; provided, that either PARTY may assign this Agreement
without the consent of the other PARTY to an Affiliate or in connection with any
merger, acquisition, or sale a majority of such PARTY’s voting stock or a sale
of substantially all such PARTY’s assets; provided, further, that (a) in each
instance the assignee expressly assumes all obligations imposed on the assigning
PARTY by this Agreement in writing and the other PARTY is notified in advance of
such assignment; and (b) VIEWRAY shall also be subject to the restriction set
forth in Article 9. Any purported assignment in violation of this Article 13.5
shall be null and void.

 

13.6 Titles and headings to Articles herein are inserted for the convenience or
reference only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.

 

13.7 This Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement.

 

13.8 This Agreement (including the Appendices) constitutes the entire agreement
between the PARTIES with respect to its subject matter and supersedes all prior
agreements, understandings, commitments, negotiations and discussions with
respect thereto, whether oral or written.

 

13.9 During the term of this Agreement and for a period of 12 months thereafter,
neither PARTY will not solicit for employment (whether as an employee,
contractor, consultant, or in any other manner) any person who is or has been
within the previous 12 months a technical or scientific employee of the other
PARTY; provided, however, that this Article 13.9 will not prevent either PARTY
from employing a person who contacts such PARTY on his or her own initiative
(without any actions by such PARTY to encourage such contact) or responds to
general solicitations of employment not specifically directed toward the other
PARTY’S employees.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the PARTIES have executed these presents on the dates
specified below.

 

VIEWRAY Incorporated       SIEMENS Aktiengesellschaft, Healthcare Sector Place,
Date:       Place, Date       Cleveland, OH, USA 17 June 08       Erlangen,
May 29 2008       /s/ Ayers       /s/ Mãrzendorfer       /s/ Kleinschmidt Name:
      Name:       Name: Ayers       Mãrzendorfer       Kleinschmidt (Print)   
   (Print)       (Print) Title:       Title:       Title: CEO       CEO Magnetic
Resonance       CFO Magnetic Resonance

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Appendix 0

to the Collaboration and Supply Agreement between VIEWRAY and SIEMENS

Data Sheet of [***]

The officially released data sheet by SIEMENS at the time of signature of this
Agreement is identified by the following SIEMENS document number.

[***]

Status: 03/2008

A copy of the document will be provided to VIEWRAY in an electronic format.

The [***], as modified in [***] will [***] the following [***]:

 

1) The [***] on the [***] it to the [***] at a [***] that allows for [***] less
than [***] based on [***]

 

2) The [***] with a [***] and a [***] covering a [***] (corresponding to a
[***]) within [***] having [***] that [***] may be [***] (i.e. . a [***]).

 

3) The [***] covering a [***] with a [***] (corresponding to a [***] at a [***]
(i.e. . a [***]).

 

4) The [***] of all [***] must be [***] (i.e., the [***] must be able to [***]
to within [***]).

 

5) The [***] of all [***] must be [***] than [***] (i.e., the [***] must be
[***] with this [***] with the [***]).

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Appendix 1

to the Collaboration and Supply Agreement between VIEWRAY and SIEMENS:

Reimbursement of SIEMENS Costs during PHASE 1 AND 2

VIEWRAY will reimburse SIEMENS for the supply of COMPONENTS and the development
support during PHASE 1 and 2 as described below.

 

  •   [***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Appendix 2

to the Collaboration and Supply Agreement between VIEWRAY and SIEMENS:

SUPPLY AGREEMENT

by and between

ViewRay, Incorporated

a corporation duly organized and existing under the laws of OH,

and having its registered seat

in Beachwood, OH,

USA

- hereinafter referred to as “BUYER” -

and

Siemens Aktiengesellschaft, Healthcare Sector

a corporation organized under the laws of

the Federal Republic of Germany

Berlin and Munich

- hereinafter referred to as “SELLER” -

- BUYER and SELLER hereinafter referred to individually

as “PARTY” or collectively as “PARTIES” -

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Preamble

WHEREAS BUYER shall procure from SELLER products in the course of a long term
cooperation; and

WHEREAS, for their mutual benefit, the PARTIES seek to secure the supply, to
improve the planning, to ensure delivery on time, to minimize the respective
stocks and to reduce the expenditures for the transaction of business.

NOW THEREFORE in consideration of the above, the PARTIES agree to the following
terms and conditions:

 

1. Subject of the Agreement

Subject of this SUPPLY AGREEMENT is the procurement of the COMPONENTS as
described in Annex 1 hereto.

 

2. Demand Planning and Purchase Orders

 

2.1 BUYER shall place purchase orders with SELLER covering his demand for three
(3) months (hereinafter referred to as “SUPPLY PERIOD”). Such purchase orders
shall be issued at least eight (8) weeks before the beginning of the respective
SUPPLY PERIOD.

 

2.2 Together with his purchase orders BUYER shall furnish to SELLER a forecast
indicating his demand for the period of nine (9) months following the SUPPLY
PERIOD.

SELLER shall consider the forecasts when planning his production capacities. If
SELLER does not object in writing within ten (10) Business Days after receipt of
the forecast, it will be deemed accepted by SELLER, and BUYER may assume that
SELLER will accept purchase orders within this scope.

 

2.3

BUYER shall forward his purchase orders in writing to SELLER’s relevant local
subsidiary. SELLER shall acknowledge the purchase orders within ten
(10) Business Days after receipt thereof, as far as they do not exceed the
forecast accepted by SELLER.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

SELLER shall make reasonable efforts to meet BUYER’s demand exceeding the
forecast. In case SELLER can accept a purchase order of BUYER exceeding the
forecast only with modifications (for example concerning delivery date or
quantity), the PARTIES will agree without delay on a mutually acceptable
solution.

 

2.4 If subsequently to the acknowledgement of any purchase order BUYER requires
an earlier or later delivery date as agreed, the PARTIES shall use best efforts
to find a mutually acceptable solution.

 

2.5 The terms and conditions of this SUPPLY AGREEMENT shall apply to any
purchase order of BUYER regarding the COMPONENTS even if they do not refer to it
expressly. Any separate general terms and conditions of BUYER or SELLER shall
not apply.

 

2.6 “Business Day” means any day other than a Saturday or Sunday that is not a
national holiday in the United States or Germany.

 

3. Delivery

 

3.1 The COMPONENTS are delivered “EXW” according to Incoterms 2000.

 

3.2 If the delivery date is defined

 

  (a) by day, SELLER shall not deliver more than three (3) days earlier or later
as the agreed delivery day;

 

  (b) by week, SELLER shall deliver within the agreed delivery week.

 

3.3 In case SELLER realizes that he cannot adhere to the agreed delivery date,
he shall without delay inform BUYER and indicate the prospective duration of the
delay. The PARTIES shall immediately endeavor to find reasonable remedial
measures.

 

3.4 If SELLER is in delay with deliveries for which he is responsible and if
BUYER substantiates that he has suffered damages due to the delay, he may claim
per full week of delay liquidated damages of 0.5% of the price of the delayed
COMPONENTS up to a maximum amount of 5% of such price. Any further claims for
damages due to the delay shall be excluded.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Further, BUYER may cancel the relevant separate purchase contract without
incurring any liability, provided the COMPONENTS have not been delivered within
a reasonable grace period set by BUYER.

 

4. Prices

 

4.1 The prices of the COMPONENTS are specified in Annex 2 hereto and are valid
for the agreed upon time period.

 

4.2 The prices are based on the clause of the Incoterms 2000 as defined in
Section 3.1 and include packaging. The respectively valid VAT shall be added to
the price.

 

5. Invoices and Terms of Payment

 

5.1 SELLER shall issue for every delivery an invoice meeting the requirements of
the tax laws. The invoice shall show the price per ordered COMPONENTS, the order
number and the COMPONENTS part number.

 

5.2 Payments shall be effected in EURO within 30 days from the invoice date.

 

6. Risk, Title

 

6.1 Risk of loss or damages shall pass onto BUYER according to the clause of the
Incoterms 2000 as defined in Section 3.1.

 

6.2 SELLER retains title to the COMPONENTS until all payments due to SELLER have
been finally effected by BUYER.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

7. Warranty, Services, Spare Parts

 

7.1 SELLER assumes liability for defects of the COMPONENTS including the lack of
assured characteristics as follows:

SELLER shall at its sole discretion either repair or replace the faulty
COMPONENTS. In case these corrective actions fail within a reasonable period of
time, BUYER is entitled to request price reduction or to cancel the relevant
purchase contract and request SELLER to take back the COMPONENTS delivered
(under such purchase contract) and to reimburse the purchase price.

Details will be described in the Quality Assurance Agreement as per Annex 4 to
the SUPPLY AGREEMENT.

 

7.2 The warranty period for COMPONENTS shall be 15 months starting on the date
the risk of loss or damage has passed onto BUYER according to Section 6.1 or
12 months from the date of installation at customer site, whichever is the
earlier.

 

7.3 SELLER will be able to supply spare parts for the COMPONENTS for the period
of 8 (eight) years after the last delivery of COMPONENTS.

 

7.4 SELLER’s liability for any further damages resulting from the defect(s) of
the COMPONENTS shall be limited pursuant to the stipulations of Section 12.

 

7.5 The SELLER shall, at SELLER’s then current pricing, provide the BUYER with
information (e.g. service training courses, service documentation, etc.) and
aids (e.g. tools, software, etc) to enable the BUYER to perform the service
function. Details on the aforesaid are to be found in Annex 3 hereto.

 

7.6 The BUYER is only entitled to use the information and aids within its own
service organization and only to perform services on COMPONENTS that were
purchased by the BUYER under this SUPPLY AGREEMENT and delivered to end-users.
The transfer of information and/or aids to third PARTIES will be subject to
prior written approval by the SELLER.

 

7.7 The SELLER shall provide the BUYER with spare parts for the COMPONENTS at
SELLER’s then current prices during the term of this Agreement and for a period
of eight (8) years after delivery of the last PRODUCT pursuant to this
agreement. Details of the processing of spare parts and returned goods are to be
found in Annex 3 hereto. The provisions governing the COMPONENTS shall also
apply to spare parts unless agreed otherwise in this agreement.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

8. Technical Changes

 

8.1 SELLER is entitled to technically change the COMPONENTS without notice to
BUYER; provided that the COMPONENTS continue to conform to the applicable
specifications for the then-current COMPONENTS. Notwithstanding the foregoing,
SELLER shall notify BUYER about the changes in writing at least three (3) months
before start of production of the changed COMPONENTS. If SELLER makes technical
changes to the COMPONENTS that will cause them to not conform to the applicable
specifications for the then-current COMPONENTS then SELLER shall follow the
procedure in Section 8.2.

 

8.2

If SELLER intends to discontinue the production of then-current COMPONENTS in
favor of new COMPONENTS or to make technical changes to the then-current
COMPONENTS that SELLER reasonably expects to affect form, size, assembly,
function or interfaces of the COMPONENTS so that such new or changed COMPONENTS
fail to conform to the applicable specifications for the then-current
COMPONENTS, SELLER shall as early as reasonably practicable, taking into
consideration the regulatory requirements of introducing changes to the
then-current COMPONENTS and the MRgRT System notify BUYER and give BUYER access
to specifications for the “new” COMPONENTS as well as access (at SELLER’S
facility—or at BUYER’s request and expense at Buyer’s Beachwood, Ohio facility)
to a preproduction prototype of the new COMPONENTS prior to commercial release
of the new COMPONENTS to permit BUYER to test the COMPONENTS and provide input
to SELLER on its impact on the MRgRT System. BUYER will notify SELLER not later
than 3 months following the date it is notified of such technical changes by
SELLER whether BUYER will adopt the new COMPONENTS for use in the MRgRT System.
If BUYER adopts the new COMPONENTS for use in the MRgRT System, Annex 1 and, to
the extent applicable, Annex 2 will be amended to reflect the new COMPONENTS. If
BUYER has not yet adopted the new COMPONENTS for use in the MRgRT System and

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

SELLER decides to discontinue production of the then-current COMPONENTS, BUYER
may, in order to cover its remaining demand, place purchase orders in accordance
with Sections 2.1 and 2.4 for the unchanged then-current COMPONENTS within
3 months after being notified about the technical changes by SELLER.

 

8.3 BUYER may request that SELLER incorporate changes to the COMPONENTS going
forward by delivering a written change order to SELLER (a “Post-Development
Change Order”). Any such Post-Development Change Order will include a
description of the proposed change sufficient to permit SELLER to evaluate its
feasibility and cost. SELLER will use reasonable efforts to provide within
15 Business Days of receipt of a Post-Development Change Order a detailed
response to the Post-Development Change Order including a specification of:
(a) new material costs; (b) new labor cost itemized by activity to be performed;
(c) the proposed implementation date; and (d) the impact on the delivery
schedule and pricing of the COMPONENTS. SELLER will not unreasonably withhold or
delay agreement to a Post-Development Change Order. Until a Post-Development
Change Order has been agreed to in writing, such Post-Development Change Order
will not become effective, and the PARTIES will continue to perform their
obligations under the then-effective specifications.

 

9. Discontinuance of Production

Should SELLER plan to discontinue the production of COMPONENTS, of which BUYER
has procured from SELLER any substantial amount within the preceding 12 months,
SELLER shall inform BUYER in writing at least 6 months prior to the date
production of such COMPONENTS shall discontinue. BUYER may, in order to cover
its remaining demand, place orders in accordance with Section 2.4 until 3 months
before the discontinuance date specified in SELLER’s notice, which date shall be
at least 6 months following the date of such notice to BUYER.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

10. Industrial and Intellectual Property Rights

 

10.1 If a third PARTY raises justified claims against BUYER for infringement of
intellectual property rights or copy rights (all together hereafter referred to
as “Protective Rights”) by COMPONENTS supplied by SELLER, SELLER shall at its
cost acquire for BUYER a right to use the COMPONENTS. In case this is not
possible at economically reasonable conditions, SELLER’s liability shall be
limited as follows:

 

  (a) SELLER shall defend and indemnify and hold harmless BUYER against any
legal costs and damages of BUYER caused by Protective Right infringement by the
COMPONENTS as such up to the amount of an appropriate license fee, which the
owner of the Protective Rights could claim directly from SELLER for the use of
the infringing COMPONENTS.

 

  (b) For future deliveries SELLER shall, if economically reasonable, at its
option and in compliance with the specifications defined in Annex 1 modify the
COMPONENTS to become non-infringing or deliver an equivalent non infringing
COMPONENTS.

Claims shall be deemed justified only if they are acknowledged as such by SELLER
or finally adjudicated as such by a court of competent jurisdiction.

 

10.2 The obligations of SELLER mentioned in Section 10.1 above apply under the
precondition that BUYER informs SELLER without delay in writing of any claims
for infringement of Protective Rights, does not accept on his own any such
claims and conducts any disputes, including settlements out of court, only in
agreement with SELLER.

 

10.3 Any liability of SELLER pursuant to Section 10.1 shall be excluded, if the
infringement of Protective Rights is not caused by the COMPONENTS itself, for
example if such infringement results from the application of the COMPONENTS
(including any application-specific circuitry implemented in the COMPONENTS),
unless SELLER did offer the COMPONENTS especially for such infringing
application.

 

10.4 Any liability of SELLER shall also be excluded, if the infringement of
Protective Rights results from specific instructions given by BUYER or the fact
that the COMPONENTS has been changed by BUYER or is being used in conjunction
with products not delivered by SELLER, which convert an otherwise non-infringing
COMPONENTS to an infringing COMPONENTS.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

11. Confidential Information

 

11.1 The PARTIES shall use all information, which they receive in connection
with this SUPPLY AGREEMENT and which has been marked as confidential, only for
the purposes of this SUPPLY AGREEMENT and they shall keep this information
confidential to third PARTIES with the same degree of care as they use with
respect to their own confidential information. This obligation shall survive the
expiration or termination of this SUPPLY AGREEMENT for a period of 3 years.

 

11.2 This obligation shall not apply to information, which is or becomes public
knowledge or which is provably independently developed or lawfully received from
a third PARTY.

 

12. Liability

 

12.1 SELLER assumes liability for any personal injury for which it is found
responsible without limitation. If found responsible for property damages of
BUYER, SELLER shall indemnify BUYER for expenses incurred for restoration of the
damaged property up to a maximum amount of EURO 500.000 per damage event and
EURO 1.500.000 in the aggregate.

 

12.2 Apart from warranties and liabilities expressly stipulated in this SUPPLY
AGREEMENT, SELLER disclaims all liability regardless of the cause in law, in
particular the liability for indirect or consequential damages arising from
interrupted operation, loss of profits, loss of information and data, unless in
cases of gross negligence, intent, lack of assured characteristics or in any
cases where liability is mandatory at law.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

13. Term, CHANGE OF CONTROL and Exclusivity

 

13.1 (a) This SUPPLY AGREEMENT shall be effective from the EFFECTIVE DATE II and
shall run for an initial period of five (5) years unless sooner terminated in
accordance with Section 13.1(b). Thereafter, unless terminated by either PARTY
effective at the end of each calendar year upon six (6) months prior written
notice, this SUPPLY AGREEMENT will be automatically extended by twelve
(12) months.

 

  (b) Either PARTY may, without prejudice to any other rights it may have,
terminate this SUPPLY AGREEMENT by providing written notice to the other PARTY
if the other PARTY breaches any of its representations, warranties or
obligations under this SUPPLY AGREEMENT and fails to cure such breach within
60 days after receiving written notice thereof from the non-breaching PARTY.

 

  (c) For a period of six months after expiration or termination of this SUPPLY
AGREEMENT for any reason, SELLER will provide reasonable assistance (at Buyer’s
expense) to wind-down the supply of COMPONENTS for BUYER’s MRgRT System. This
cooperation will include. (i) the continued manufacture and orderly supply of
COMPONENTS after the termination or expiration date, provided that in the event
that the termination was effected by SELLER as a result of BUYER’s material
breach of this SUPPLY AGREEMENT, BUYER will promptly pay all sums due SELLER
under this SUPPLY AGREEMENT (other than those that are disputed in good faith by
BUYER) as of the date of termination; (ii) continued support of COMPONENTS in
accordance with the terms of this SUPPLY AGREEMENT after the termination or
expiration date, provided that in the event that the termination was effected by
SELLER as a result of Buyer’s material breach of this SUPPLY AGREEMENT BUYER
will promptly pay all sums due SELLER under this SUPPLY AGREEMENT (other than
those that are disputed in good faith by BUYER) as of the date of termination;
and (iii) the right to make a last time buy of COMPONENTS, provided that in the
event that the termination was effected by SELLER as a result of Buyer’s
material breach of this SUPPLY AGREEMENT BUYER will promptly pay all sums due
SELLER under this SUPPLY AGREEMENT (other than those that are disputed in good
faith by BUYER) as of the date of termination.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

  (d) On termination or expiration of this SUPPLY AGREEMENT for any reason BUYER
will have the right to continue to sell all unsold COMPONENTS that are in its
possession or that are subject to an open BUYER bid and purchase order as of the
effective date of such termination or expiration.

 

  (e) After the termination or expiration of this SUPPLY AGREEMENT, at Buyer’s
request, SELLER will continue to provide support services to BUYER for installed
COMPONENTS under the terms and conditions set forth in this SUPPLY AGREEMENT at
SELLER’S then-standard rates during the remaining term of Buyer’s purchase
agreements with its end users. BUYER will continue to support such end users in
the same manner that BUYER provides similar support for other elements of the
MRgRT System.

 

13.2 For the duration of this SUPPLY AGREEMENT, but not exceeding seven
(7) years-from EFFECTIVE DATE II (as defined in Article 4.1 of the Development
and Supply Agreement dated May __, 2008 between the PARTIES), SELLER shall be
the exclusive supplier of COMPONENTS and BUYER shall not source any 3rd PARTY
spectrometer for the MRgRT System.

 

13.3

If BUYER obligates itself with respect to a CHANGE OF CONTROL with a third party
that is an “INDIRECT COMPETITOR” of SELLER during the term of this SUPPLY
AGREEMENT, the PARTIES will discuss in good faith within thirty (30) days after
such CHANGE OF CONTROL is publicly announced, how such CHANGE OF CONTROL would
impact the relationship contemplated by this SUPPLY AGREEMENT, including whether
BUYER or such INDIRECT COMPETITOR will terminate this Agreement after the
closing of such CHANGE OF CONTROL transaction. SELLER shall be entitled to
terminate this SUPPLY AGREEMENT within a period of thirty (30) days following
the receipt of such a notification and discussion if it is not reasonably
assured that such CHANGE OF CONTROL will not adversely affect the prospects for
commercial success of the transactions contemplated by this SUPPLY AGREEMENT.
With respect to a CHANGE OF CONTROL involving a “DIRECT COMPETITOR”, SELLER
shall be entitled to terminate this SUPPLY AGREEMENT within a period of thirty
(30) days

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

following the receipt of such a notification at its own discretion. For purposes
of this SUPPLY AGREEMENT, “DIRECT COMPETITOR” means an entity that has an MRI
product line. As of the Effective Date I, DIRECT COMPETITORS may include each of
GE Healthcare, Hitachi Medical Systems Corporation, Toshiba Medical Systems
Corporation and Philips Healthcare or their respective affiliates. For purposes
of this SUPPLY AGREEMENT, “INDIRECT COMPETITOR” means an entity that is not a
DIRECT COMPETITOR but which has a product line that competes with another
product line of SIEMENS.

 

13.4 BUYER may terminate this SUPPLY AGREEMENT within thirty (30) days following
the date a CHANGE OF CONTROL involving a DIRECT COMPETITOR or INDIRECT
COMPETITOR is publicly announced, In case of termination of this SUPPLY
AGREEMENT by BUYER following a CHANGE OF CONTROL involving a DIRECT COMPETITOR
or INDIRECT COMPETITOR, BUYER shall reimburse SELLER for lost revenue. This
includes the complete payment of all outstanding purchase orders of COMPONENTS
and equipment rental as well as engineering and application support services.
Any remaining forecast revenue value arising from this SUPPLY AGREEMENT will be
reimbursed by BUYER at a value of thirty (30) percent of the agreed purchasing
price of the COMPONENTS for the forecast period of twelve (12) months from the
date such CHANGE OF CONTROL is publicly announced.

 

13.5 In case of termination of this SUPPLY AGREEMENT by SELLER in accordance
with Section 13.3, SELLER will not have a right of any compensation for lost
revenue pursuant to Section 13.4.

 

13.6

“CHANGE OF CONTROL” means with respect to BUYER, in an event or series of
related events: (a) a sale of all or substantially all of BUYER’s assets, voting
stock or securities or business relating to this SUPPLY AGREEMENT; (b) a merger,
reorganization or consolidation involving BUYER in which the stockholders of
BUYER immediately prior to such transaction cease to own collectively a majority
of the voting equity securities of the successor entity; or (c) a Person or
group of Persons acting in concert acquire fifty percent (50%) or more of the
voting equity securities of BUYER.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

For purposes of clarity, the term “CHANGE OF CONTROL” is not intended to include
(i) an underwritten public offering of BUYER’s common stock pursuant to a
Registration Statement on Form S-1 under the Securities Act of 1933, as amended,
or (ii) any sale of shares of capital stock of BUYER, in a single transaction or
series of related transactions principally for bona fide equity financing
purposes in which BUYER issues new securities to venture capital investors
primarily for cash or the cancellation or conversion of indebtedness of BUYER or
a combination thereof for the purpose of financing the operations and business
of BUYER.

 

13.7 The provisions in Sections 7, 10, 14, 15 shall survive the expiration or
termination of this agreement. Any licenses granted by SELLER to BUYER under
this SUPPLY AGREEMENT or the AGREEMENT will survive any expiration or
termination of this SUPPLY AGREEMENT for any reason for as long as and to the
extent that they are reasonably necessary to continue servicing and supporting
existing accounts.

 

14. Arbitration

 

14.1 All disputes arising out of or in connection with this SUPPLY AGREEMENT or
individual purchase contracts signed hereunder, including any question regarding
their existence, validity or termination, shall be finally settled under the
Rules of Arbitration of the International Chamber of Commerce, Paris (“Rules”)
by three arbitrators in accordance with the said Rules.

 

14.2 Each PARTY shall nominate one arbitrator for confirmation by the competent
authority under the applicable Rules (“Appointing Authority”). Both arbitrators
shall agree on the third arbitrator within 30 days. Should the two arbitrators
fail within the above time-limit to reach agreement on the third arbitrator, he
shall be appointed by the Appointing Authority.

 

14.3 The seat of arbitration shall be Zurich. The procedural law of this place
shall apply where the Rules are silent.

 

14.4 The language to be used in the arbitration proceeding shall be English.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

14.5 Any claim, controversy or dispute between the PARTIES arising in whole or
in part under or in connection with this SUPPLY AGREEMENT or the subject matter
hereof will, before such submission to arbitration, first be escalated to the
MRI Business Unit Chief Executive Officer of SELLER and the Chief Executive
Officer of BUYER for resolution. They will use reasonable efforts to attempt to
resolve the dispute through good faith negotiations by telephone or in person as
may be agreed and if they fail to resolve the dispute within thirty (30) days
after either party notifies the other of the dispute, and do not mutually agree
to extend the time for negotiation, then the dispute will be submitted to
arbitration in accordance with the procedure set forth in Sections 14.1-14.4.

 

15. Applicable Law

This SUPPLY AGREEMENT and individual purchase contracts signed between the
PARTIES hereunder shall be governed by and construed in accordance with the law
in force in Switzerland without reference to its conflicts of law provisions.
The application of the United Nations Convention on Contracts for the
International Sale of Goods of April 11, 1980 shall be excluded.

 

16. Miscellaneous

 

16.1 Alterations and amendments to this SUPPLY AGREEMENT shall only be valid if
made in writing and signed by an authorized representative of each PARTY.

 

16.2 The effectiveness of this SUPPLY AGREEMENT shall not be impaired if any
provision of this SUPPLY AGREEMENT should be completely or partially invalid or
unenforceable. In this case, the PARTIES shall agree on a provision, that meets
the economical intention of the invalid or unenforceable provision.

 

16.3 The failure of any PARTY hereto to enforce at any time any of the
provisions of this SUPPLY AGREEMENT shall in no way be construed to be a waiver
of any such provision, nor in any way to affect the validity of this SUPPLY
AGREEMENT or any part thereof or the right of any PARTY thereafter to enforce
each and every such provision. No waiver of any breach of this SUPPLY AGREEMENT
shall be held to be a waiver of any other or subsequent breach.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

16.4 All notices or other communications required or permitted hereunder with
regard to the interpretation, validity etc. of the SUPPLY AGREEMENT shall be in
writing and shall be given by certified mail addressed, if to BUYER:

ViewRay Incorporated

2000 Auburn Drive

Beachwood, OH 44122

USA

Attn: Chief Executive Officer

and, if to SELLER:

Siemens Aktiengesellschaft

Legal

Werner-von-Siemens-Str. 50

91052 Erlangen

Germany

or to such other address that the PARTIES might identify to each other for this
purpose and with reference to this SUPPLY AGREEMENT.

 

16.5 No PARTY hereto shall issue any press release or public announcement or
otherwise divulge the existence of this SUPPLY AGREEMENT or the transactions
contemplated hereby without the prior approval of the other PARTY hereto.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

16.6 This SUPPLY AGREEMENT shall be binding upon and inure to the benefit of the
PARTIES hereto. Neither PARTY may assign this SUPPLY AGREEMENT, in whole or in
part, except with the prior written consent of the other PARTY, which shall not
be unreasonably withheld; provided, that either PARTY may assign this SUPPLY
AGREEMENT without the consent of the other PARTY to an Affiliate or in
connection with any merger, acquisition, or sale a majority of such PARTY’s
voting stock or a sale of substantially all such PARTY’s assets; provided,
further, that (a) in each instance the assignee expressly assumes all
obligations imposed on the assigning PARTY by this SUPPLY AGREEMENT in writing
and the other PARTY is notified in advance of such assignment; and (b) BUYER
shall also be subject to the restriction set forth in Sections 13.3-13.6. Any
purported assignment in violation of this Section 16.6 shall be null and void.

 

16.7 Titles and headings to Sections herein are inserted for the convenience or
reference only and are not intended to be a part of or to affect the meaning or
interpretation of this SUPPLY AGREEMENT.

 

16.8 This SUPPLY AGREEMENT may be executed in one or more counterparts, all of
which shall be considered one and the same agreement.

 

16.9 This SUPPLY AGREEMENT constitutes the entire agreement between the PARTIES
with respect to its subject matter and supersedes all prior agreements,
understandings, commitments, negotiations and discussions with respect thereto,
whether oral or written. This SUPPLY AGREEMENT is an Appendix to the Development
and Supply Agreement dated May     , 2008 between the PARTIES and in the event
of any conflict between the terms of this SUPPLY AGREEMENT and the terms of the
Development and Supply Agreement, such conflict will be resolved in accordance
with Article 4.1 of the Development and Supply Agreement.

 

16.10

If either PARTY’s performance under this SUPPLY AGREEMENT is prevented,
restricted or interfered with by reason of acts of God, wars, revolution, civil
commotion, acts of public enemy, labor strikes (other than employees of the
affected PARTY), terrorism, embargo or acts of government in its sovereign
capacity (Force Majeure”), the

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

“affected PARTY” will, after giving prompt notice to the other PARTY, be excused
from such performance on a day-to-day basis during the continuance of such
prevention, restriction, or interference (and the other PARTY will likewise be
excused from performance of its obligations on a day-to-day basis during the
same period), provided, however, that the affected PARTY will use its best
efforts to avoid or remove the causes of nonperformance and both PARTIES will
proceed immediately with the performance of their obligations under this SUPPLY
AGREEMENT whenever the causes are removed or cease. If Force Majeure conditions
continue for more than 90 consecutive days or an aggregate 120 days in any
12-month period, then the disadvantaged PARTY (but not the affected PARTY) may
terminate this SUPPLY AGREEMENT.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Annex 1:

   Specification of COMPONENTS (Section 1)

Annex 2:

   Price List (Section 4)

Annex 3:

   Service Requirements

Annex 4:

   Quality Assurance Agreement

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Annex 1

to the SUPPLY AGREEMENT between BUYER and SELLER

Specification of COMPONENTS

SIEMENS commits to supply the following COMPONENTS to BUYER, based upon the
SELLER [***]:

 

  a. [***]

The following items are not included in the COMPONENTS: [***].

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Annex 2

to the SUPPLY AGREEMENT between BUYER and SIEMENS

Price List

 

1. Prices for PRODUCTS

 

1.1 The price shall be EXW (Incoterms 2000), including packaging. The prices are
valid until September 30, 2010. Prior to the end of that period Supplier shall
inform Purchaser giving at least three (3) months notice about price changes
becoming effective after such period.

 

Item

  

Equipment

  

Units
per year

  

Price
per unit
in EUR

[***]

   [***]    [***]    [***]

 

1.2 The price shall be net, fixed in EUR. Any fiscal charges, taxes, etc., that
arise be listed separately.

 

1.3 In general, the unit price shall be charged.

 

1.4 The contractually agreed annual delivered quantity shall be considered for
the unit price for graduated prices based on volume.

 

1.5 If the quoted price depends on the volume of the actually delivered
quantity, the lower price as compared to the smallest quantity for the fiscal
year just ended (October 1 until September 30) shall be retrospectively
determined and settled through an annual invoice. Payment shall be affected
within 90 days upon receipt of the invoice, however, not prior to payment of all
deliveries within the accounting period.

 

2. Payments shall be considered made, when the amount has been posted on the
agreed account of the SUPPLIER. The PRODUCTS shall remain the property of the
SUPPLIER until they have been fully paid.

 

3. Invoices shall be paid within 30 calendar days from the date of the invoice.

 

4. The prices for SPARE PARTS are the Siemens customer list price (CLP) minus
[***].

Unless the Contracting Parties agree otherwise, the above regulations for
PRODUCTS shall equally apply to SPARE PARTS.

 

[***] Two pages in this document have been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

Annex 3

to the SUPPLY AGREEMENT between BUYER and SELLER

SERVICE

This Annex 3 shall regulate service topics, such as:

 

  •   Spare parts supply and logistics

 

  •   Service contracts (between the PARTIES and (to the extent applicable) with
customers.

 

  •   First, second and third level service support (and which PARTY shall be
responsible for each level of support.

 

  •   Software and computer hardware upgrades for the installed base

 

  •   Training of BUYER personnel (to the extent appropriate for the support
responsibilities assumed by BUYER).

 

  •   Recalls and Field Support for damaged or defective COMPONENTS installed at
customer sites.

BUYER and SELLER shall mutually agree upon the contents of this Annex 3 not
later than thirty (30) days after commencement of PHASE 3 and in the event the
PARTIES are unable to reach agreement on any such matter they shall resolve such
disagreement using the procedure specified in Section 14 of the SUPPLY
AGREEMENT.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Annex 4

to the SUPPLY AGREEMENT between VIEWRAY and SIEMENS

Quality Agreement will require a separate signature between both PARTIES, since
such Quality Agreement will be revision controlled. The following Quality
Agreement can only be considered as a guide line.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Quality Assurance Agreement

by and between

ViewRay, Incorporated

a corporation duly organized and existing under the laws of OH,

and having its registered seat

in Beachwood, OH,

USA

– hereinafter referred to as “BUYER” –

and

Siemens Aktiengesellschaft, Healthcare Sector

a corporation organized under the laws of

the Federal Republic of Germany

Berlin and Munich

– hereinafter referred to as “SELLER” –

- BUYER and SELLER hereinafter referred to individually

as “PARTY” or collectively as “PARTIES” -

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Quality Assurance Agreement

Between VIEWRAY and SIEMENS

 

Contents

 

Contents      43    History      43    [***]-QUALITY ASSURANCE AGREEMENT      44
   Annex 1      46   

        1

   Scope      46    Annex 2      47   

        2.1

   Requirements Placed on the SELLER’s Quality Management System      47   

        2.2

   Obligation to Keep Records and Archiving      47   

        2.3

   Verifying the QM system      48   

        2.4

   Additional QM System requirements      48   

        2.4.1

   Quality Management for New Products      48   

        2.4.2

   Quality Management in the Case of Repairs of Used Products      50   

        2.4.3

   Storage, Packaging and Transport      50   

        2.4.4

   Product Risk Analysis      51    Annex 3      52   

        3.1

   Corrective and Preventative Measures      52   

        3.2

   Complaints      52    Annex 4      53   

        4.1

   Incoming Inspection by the BUYER      53   

        4.2

   Quality Assurance Representative      53   

        4.3

   Exchange of Quality-relevant information via E-mail      54   

History

 

Version

   Created   

Author, Dept.

  

Changes

  

Valid from

1.0

   16.05.08    [***]    n.a.    01.06.08

 

 

Initials:   

 

  

 

   Initials:   

 

  

 

   (Date)    (Purchaser)       (Date)    (Purchaser) Version:   
            <  >       Valid from:                <Date>   

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

[***]

   •

 

[***] Two pages in this document have been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

Quality Assurance Agreement

Between VIEWRAY and SIEMENS

 

Annex 1

 

1. Scope

This Quality Assurance Agreement applies to the following COMPONENTS delivered
by the SELLER to the BUYER:

 

  a. [***]

This Quality assurance Agreement also applies to spare parts for the
aforementioned COMPONENTS, which are delivered by the SELLER to the BUYER’s
Customer Services. These spare parts may also be sub-components of the delivered
products and, depending on the BUYER’s order, may consist of new or repaired
goods.

 

Initials:   

 

  

 

   Initials:   

 

  

 

   (Date)    (Purchaser)       (Date)    (Purchaser) Version:                <_>
      Valid from:                <Date>   

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Quality Assurance Agreement

Between VIEWRAY and SIEMENS

 

Annex 2

 

2. DO NOT DELETE

 

2.1 Requirements Placed on the SELLER’s Quality Management System

The SELLER maintains a quality management system (hereinafter referred to as the
“QM System”) that meets the following requirements:

 

Standard:

  

Certifying office:

[***]

   [***]

The SELLER shall inform the BUYER without undue delay of [***].

 

2.2 Obligation to Keep Records and Archiving

The SELLER shall prepare documentation that describes both the [***] and the
[***]. Changes of products and processes] as part of the [***] are described in
the [***] and are also [***] of [***].

[***] are to be [***] for at least [***] of the [***].

The SELLER shall [***] of the [***]. Such documentation [***], in relation to
the [***] as well as the [***] for each [***], including the [***] in the [***].

All [***] are to be [***] for at least [***] of the [***].

[***] are to be [***] in a [***] and, if required, are to be [***] to the [***]
within a maximum period of [***].

Following [***] of the [***], the SELLER shall [***] to the BUYER.

The provisions about [***] of this Quality Assurance Agreement.

 

Initials:   

 

  

 

   Initials:   

 

  

 

   (Date)    (Purchaser)       (Date)    (Purchaser) Version:                <_>
      Valid from:                <Date>   

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Quality Assurance Agreement

Between VIEWRAY and SIEMENS

 

2.3 Verifying the QM system

The right of the BUYER described in Section III, sub-section 1, of the [***]
Quality Assurance Agreement, namely to verify the adherence to the agreed
quality assurance measures contains the right to [***] and to [***] by the
Seller. The checks may be carried out by way of [***] (e.g. [***] involving the
[***]) and via [***].

The [***] my also be done by the [***] for the BUYER according to the [***] or
authorized organization or by third PARTIES commissioned by the BUYER.

 

2.4 Additional QM System requirements

 

2.4.1 Quality Management for New Products

New products may only contain components drawn from used products if the
expressly approved by BUYER.

The SELLER undertakes to [***]. If [***] is agreed upon for products or
components of such products, such as [***], the SELLER shall provide [***] as
part of the [***]. To [***] SELLER shall [***] that relate to [***] or get the
respective [***] from its [***].

The SELLER is responsible for the [***] and the [***] including the [***] of the
[***].

The SELLER ensures that the [***] in accordance with the [***]. This means,
among other things, the [***] are used [***] and that a [***] ensures that these
[***].

To provide proof that the [***], the SELLER ensures that the [***] as well as
[***]. The tests must be carried out in accordance with [***] in accordance with
the [***] at time of testing. The SELLER shall [***] in accordance with [***],
e.g. by way of a [***].

The SELLER shall ensure that [***] that do not [***].

 

  •   In the case products [***], the SELLER may [***] to the [***]. The
following details are to be included in [***]

The respective products are to be [labeled] so that they can [***]. Products
that contain [***] by the BUYER.

[***] is to be provided in relation to the [***]

 

Initials:   

 

  

 

   Initials:   

 

  

 

   (Date)    (Purchaser)       (Date)    (Purchaser) Version:                <_>
      Valid from:                <Date>   

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Quality Assurance Agreement

Between VIEWRAY and SIEMENS

 

2.4.2 Quality Management in the Case of Repairs of Used Products

In the case of repairs of used products ([***]), to the extent applicable the
[***].

Repaired products must [***]. They must be [***].

 

2.4.3 Storage, Packaging and Transport

Following the [***] shall ensure that [***] is given for [***] in particular
against [***].

To the extent the PARTIES do not have any [***], the products shall be [***].
The SELLER shall [***], that there is [***] and that the [***].

As far as possible, the [***] by way of [***], the reduction of the [***] and
use of [***] as well as the [***] are to be [***].

With regard to [***] are to be used that can [***] by way of a [***] and which
are [***] with regard to [***]. The possibilities with regard to [***] the use
of [***] are to be utilized insofar as such course of action is [***].

 

2.4.4 Product Risk Analysis

The [***], which enables him to [***]. The compliance with such [***].

[***]

 

Initials:   

 

  

 

   Initials:   

 

  

 

   (Date)    (Purchaser)       (Date)    (Purchaser) Version:                <_>
      Valid from:                <Date>   

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Quality Assurance Agreement

Between VIEWRAY and SIEMENS

 

Annex 3

 

3. DO NOT DELETE

 

3.1 Corrective and Preventative Measures

SELLER shall [***] and shall derive the [***] from this. [***] are products that
have [***] and products that have [***]. Every [***]. This means, in particular
determining [***]. These [***] are to be coordinated with [***].

The data from the [***]

 

3.2 Complaints

If returned products are [***]), these parts are to be [***]

In some cases the [***]. These products must be [***]. The [***] are to be made
on a case by case basis between the [***].

 

Initials:   

 

  

 

   Initials:   

 

  

 

   (Date)    (Purchaser)       (Date)    (Purchaser) Version:   
            <  >       Valid from:                <Date>   

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Quality Assurance Agreement

Between VIEWRAY and SIEMENS

 

Annex 4

4. DO NOT DELETE

 

4.1 Incoming Inspection by the BUYER

[***] from Section IV Section 1 of the [***] Quality Assurance Agreement the
BUYER shall [***] whether the [***] thereof correspond to the [***] and whether
there is any [***] that is [***] of the [***].

[***] that may apply may only be [***]. The SELLER shall be [***]

 

4.2 Quality Assurance Representative

Quality assurance representative/quality management officer of the SELLER:

 

Name:

   [***]

Dept:

   [***]

Telephone:

   [***]

Fax:

   [***]

E-mail:

   [***]

Quality assurance representative/quality management officer of the BUYER:

Name:

Dept:

Telephone:

Fax:

E-mail:

 

Initials:   

 

  

 

   Initials:   

 

  

 

   (Date)    (Purchaser)       (Date)    (Purchaser) Version:                <_>
      Valid from:                <Date>   

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Quality Assurance Agreement

Between VIEWRAY and SIEMENS

 

4.3 Exchange of Quality-relevant information via E-mail

For the exchange of quality-relevant information between the PARTIES via e-mail
an appropriate software for the digital signature and encryption shall be used.
After this agreement comes into force, the SELLER and BUYER shall mutually
determine the software to be used (with the current encryption standard PGD or
S/MIME) and exchange the necessary public keys.

 

Initials:   

 

  

 

   Initials:   

 

  

 

   (Date)    (Purchaser)       (Date)    (Purchaser) Version:                <_>
      Valid from:                <Date>   

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.